Citation Nr: 0117246	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-03 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for service-connected 
recurrent left spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 
1969, and from November 1969 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a claim for a 
compensable rating for the service-connected recurrent left 
spontaneous pneumothorax.  The Board remanded the case in 
October 1998 for additional development, and thereafter 
denied the appeal, in an April 2000 decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims ("the Court").

In January 2001, the Secretary of VA filed with the Court an 
Appellee's Unopposed Motion for Remand and to Stay 
Proceedings, asking the Court to vacate the Board's April 
2000 decision and remand the case for additional development 
and re-adjudication under the Veterans Claims Assistance Act 
of 2000 ("the VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), pursuant to the Court's holding in the case 
of Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Court 
issued an Order in January 2001, granting the motion.

By letter dated in March 2001, the Board notified the 
veteran's private attorney of the Court's Order of January 
2001, and of his right to submit additional argument and 
evidence in support of the matter on appeal.  The veteran's 
private attorney responded to this communication by 
requesting, in a letter also dated in March 2001, that the 
case be reviewed and re-adjudicated in light of the 
provisions of the recently-enacted VCAA.


REMAND

As indicated above, the Board's April 2000 decision was 
vacated and the case was remanded for additional development 
and re-adjudication in conformity with the provisions of the 
VCAA.  In essence, the VCAA has expanded and clarified VA's 
duty to assist every claimant in the development of his or 
her claim for VA benefits, by requiring that VA notify the 
claimant of the evidence and procedural steps necessary to 
substantiate his or her claim, and ensure to request any 
development deemed necessary, to include the collection of VA 
and/or private medical records, and the scheduling of VA 
medical examinations, whenever considered necessary.

In the present case, the Board notes that the most recent 
records in the file showing VA medical treatment are dated in 
November 1997.  Thus, insofar as VA records are considered 
part of the record on appeal, since they are within VA's 
constructive possession, and these records are to be 
considered in deciding a veteran's claim, the RO should 
ensure, on remand, that all of the veteran's VA treatment 
records have been associated with the claims file.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992); see also VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(c)).

Additionally, the Board notes that the veteran's service-
connected recurrent left spontaneous pneumothorax was last 
examined by VA in November 1998, that is, more than two years 
ago.  Therefore, since the veteran essentially has argued on 
appeal that his service-connected disability should be rated 
higher than zero percent disabling on account of its 
severity, and more than two years have elapsed since the last 
VA medical examination, the Board is of the opinion that the 
disability should be re-examined, pursuant to the provisions 
of the VCAA, and in accordance with the Court's holding in 
the cases of Green v. Derwinski, 1 Vet. App. 121 (1991) 
("Fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"), and 
Marcoux v. Brown, 10 Vet. App. 3, 6 (1996) ("If BVA decides 
that the medical evidence of record is inadequate or 
incomplete, the BVA has the authority, indeed the 
responsibility, to obtain a new medical examination").

On remand, the veteran should also be asked to provide the 
names and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for his service-
connected disability.  If any such treatment is adequately 
identified and appropriate releases are provided, the RO 
should attempt to obtain those records.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action that is scheduled to be taken in 
connection with the increased rating claim on appeal.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)(2)).

Accordingly, this case is REMANDED for the following 
additional action/development:

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his increased rating claim 
and of what part of such evidence VA will 
attempt to obtain on his behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing the 
veteran of the need for the following:

A.  The names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who have treated the 
veteran for his service-connected 
disability since 1997.

B.  The names of the VA medical 
facilities at which the veteran has 
received medical treatment or 
evaluation for his service-connected 
disability since 1997, and the 
approximate dates of such treatment.

2.  The RO should thereafter request all 
private treatment records for which the 
veteran provides releases, and associate 
with the claims file all VA treatment 
records of which he provides adequate 
identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying the veteran 
what efforts were undertaken to develop 
the evidence, what records have been 
obtained, and what further action will be 
taken.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2)).

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, the RO should 
schedule the veteran for a VA medical 
examination of his service-connected 
recurrent left spontaneous pneumothorax.  
The veteran should be advised, in writing, 
of his duty to report for all scheduled VA 
medical examinations, and of the possible 
adverse consequences of a failure to 
report.

The examiner should be provided a copy of 
this remand, together with the veteran's 
entire claims folder, and the examiner 
should be asked to indicate, in his or her 
medical examination report, that he or she 
has reviewed the claims folder.  All 
necessary tests and/or studies, if 
indicated, should be conducted, and the 
examiner should review the results of any 
such testing prior to completion of the 
report.

The examiner should ensure to offer a 
thorough description of the current 
severity of the service-connected 
recurrent left spontaneous pneumothorax, 
to include references to the ratios of 
forced expiratory volume in one second 
(FEV-1), forced expiratory volume in one 
second to forced vital capacity (FEV-
1/FVC), and diffusion capacity of the 
lung for carbon monoxide by the single 
breath method (DLCO-SB), in terms of 
percentages of the values predicted.

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.  
Also, the examiner should be asked to 
include in the examination report 
complete rationales for all conclusions 
reached.

If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
service-connected recurrent left 
spontaneous pneumothorax, such testing 
or examination is to be accomplished.

5.  The RO should thereafter review the 
claims file and ensure that all of the 
foregoing development action/development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If 
the report does not include adequate 
responses to the specific questions asked, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000);  see also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO should then review the claims 
file and ensure that no other notification 
or development action, in addition to that 
directed above, is required by the VCAA.  
If any further action is required, the RO 
should ensure to undertake it before 
further adjudication of the claim on 
appeal.

7.  The RO should then re-adjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
private attorney should be provided an 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information, and to comply 
with due process considerations.  No inference should be 
drawn regarding the final disposition of this case as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


